Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

2.    This non-final office action is in response to the application filed 11/3/2017.

3.    Claims 1-4 and 7-22 are pending. Claims 1, 15, and 18 are independent claims. Claims 21 and 22 are new.



Claim Rejections - 35 U.S.C. §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, 18, 21, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Folting (20070174245) in further view of Travison (20070112795)

Regarding claim 1, Folting teaches a computer-implemented method for identifying a target value in a data set, (Fig. 1A and 0008, discloses a dataset and Fig. 3 and 0027-0030, discloses filtering a summary table 150 (Fig. 1B) by using a related category which is contained in the dataset (Fig. 1A) but may or may not be in the summary table 150.  In the example given, a user specifies to filter the category product name 151 included in the summary table 150 based on the related category class 253 (Fig. 2B) The filter contains the target value “mo.” The target value identified is “mountain” from the dataset in fig. 1A and the dataset is summarized in a data summary table) the computer-implemented method comprising: displaying a data array;  receiving a request for a first target value in the data array, (0004-0005, discloses a user selecting a category that a user desires to have filtered, after selecting the displayed category of information that a user desires to have filtered, related categories are automatically provided for the user to select and 0026, states the related category maybe included in the summary table or not included in the summary table and (Fig. 2B) and 0026-0028, a user may select a related category 253 (class) to filter the selected category product name included in the summary table 150 (data array) using the related category product name-class that contains the letters “mo”) and in this case class “mountain” from a related category of the dataset of fig. 1A.  The examiner notes the related category to filter on can also be included in the data summary table and 0024, further states a related category can contain a single item that corresponds to any one item of information from the selected category) the request including: a reference value with a first value type, (Fig. 2B, depict 251 the product name-class value type with a reference value “mo” and 0029, discloses searching the related category of class) and a range of cells; (0045-0046, discloses a user may additionally search by particular data range and discloses a filtering condition “is between” and a range of dates or times and a numeric value or range by using a query and 0046-0047, discloses selecting filtering parameters and upon identifying all the conditions and parameters of the filter the filter is performed.  The examiner interprets the request includes the range of cells as well as the reference value with a value type.) generating in memory, (0006, discloses included in the computer-executable medium  while maintaining the displayed data array in the first order, (Fig. 1B and 0006, discloses receiving a selection of categories and identify related categories in memory and 0024, discloses the user may manually identify related categories or related categories maybe automatically determined and stored in the computer medium.  The examiner interprets the displayed data array order is maintained while generating an index in memory containing the range of cells in the request of the corresponding related category) an index comprising a plurality of row numbers from the data array corresponding to the range of cells included in the request, (0025, discloses the user may filter based on any category related to the selected category and 0026, discloses related categories maybe included in the summary table (row numbers from the data array) and 0006, discloses generating a filtering component in memory to control the structure and criteria upon which the selected category may be filtered. The examiner interprets as generating an index in memory containing the range of cells in the request of the corresponding related category) wherein the index has a same quantity of row numbers as a quantity corresponding to the range of cells included in the request; (0004, discloses specifying a related category to filter the selected category information contained in a summary table, the related information that may or may not be included in the summary table and 0044-0046, discloses specifying and identifying, based at least in part on the search, the first target value. (0028, discloses displaying the filtered selected product name category by the related category product name-class that includes the characters “mo” and results in a summary table that displays information from the category product name 151 that includes the characters “mo” 217 in the related category of product name-class mountain and 0024, discloses that a related category can contain a single item that corresponds to any one item of information from a selected category)
Folting fails to teach determining that the displayed data array is sorted in a first order according to a second value type; sorting the plurality of row numbers in the index by a corresponding value of the first value type in the data array; searching the sorted index;
Travison teaches determining that the displayed data array is sorted in a first order according to a second value type;(0008, discloses a request to access a data element within an array is received wherein the array of data elements is sorted by indices and determining an index value for a data item) sorting the plurality of row numbers in the index by a corresponding value of the first value type in the data array; (0008, discloses sorting the list of data elements using indices in the data array) searching the sorted index; (0007, discloses determining an index value for a recorded data item using a secondary key)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Folting to incorporate the teachings of Travison.   Doing so would allow a fast search to be performed of the sorted index to determine a target value by performing a binary search in association with one or more lookup functions in a spreadsheet application which can return results more quickly conserving memory requirements.

Regarding claim 15, Folting teaches a system for identifying a target value in a data set, (Fig. 1A and 0008, discloses a dataset and Fig. 3 and 0027-0030, discloses filtering a summary table 150 (Fig. 1B) by using a related category which is contained in the dataset (Fig. 1A) but may or may not be in the summary table 150.  In the example given, a user specifies to filter the category product name 151 included in the summary table 150 based on the related category class 253 (Fig. 2B) The filter contains the target value “mo.” The target value identified is “mountain” from the dataset in fig. 1A and the dataset is summarized in a data summary table))  the system comprising: a memory for storing executable program code; and one or more processors, functionally coupled to the memory, the one or more processors being responsive to computer-executable instructions contained in the program code (0006) and operative to:  display a data array;( Fig. 1B and 0001, the examiner interprets the display in Fig. 1B as the example data array composed (summary table) from the dataset in Fig. 1A and 0004, discloses a displayed summary receive a request for a first target value in the data array, (0004-0005, discloses a user selecting a category that a user desires to have filtered, after selecting the displayed category of information that a user desires to have filtered, related categories are automatically provided for the user to select and 0026, states the related category maybe included in the summary table or not included in the summary table and (Fig. 2B) and 0026-0028, a user may select a related category 253 (class) to filter the selected category product name included in the summary table 150 (data array) using the related category product name-class that contains the letters “mo”) and in this case class “mountain” from a related category of the dataset of fig. 1A.  The examiner notes the related category to filter on can also be included in the data summary table and 0024, further states a related category can contain a single item that corresponds to any one item of information from the selected category)) the request including: a reference value with a first value type, (Fig. 2B, depict 251 the product name-class value type with a reference value “mo” and 0029, discloses searching the related category of class) and a range of cells; (0045-0046, discloses a user may additionally search by particular data range and discloses a filtering condition “is between” and a range of dates or times and a numeric value or range by using a query and 0046-0047, discloses selecting filtering parameters and upon identifying all the conditions and parameters of the filter the filter is performed.  The examiner interprets the request includes the range of cells as well as the reference value with a value type) generate in memory, (0006, discloses included in the computer-executable medium is a category receipt and identification component configured to receive selections of categories and identify related categories contained in a dataset represented by the summary table and  while maintaining the displayed data array in the first order, (Fig. 1B and 0006, discloses receiving a selection of categories and identify related categories in memory and 0024, discloses the user may manually identify related categories or related categories maybe automatically determined and stored in the computer medium.  The examiner interprets the displayed data array order is maintained while generating an index in memory containing the range of cells in the request of the corresponding related category) an index comprising a plurality of row numbers from the data array corresponding to the range of cells included in the request, (0025, discloses the user may filter based on any category related to the selected category and 0026, discloses related categories maybe included in the summary table (row numbers from the data array) and 0006, discloses generating a filtering component in memory to control the structure and criteria upon which the selected category may be filtered. The examiner interprets as generating an index in memory containing the range of cells in the request of the corresponding related category) wherein the index has a same quantity of row numbers as a quantity corresponding to the range of cells included in the request; (0004, discloses specifying a related category to filter the selected category information contained in a summary table, the related information that may or may not be included in the summary table and 0044-0046, discloses specifying a related category and additionally filtering on a range or numeric value, particular data range, is between or equals, is between or does not equal. The examiner interprets a range a(0028, discloses displaying the filtered selected product name category by the related category product name-class that includes the characters “mo” and results in a summary table that displays information from the category product name 151 that includes the characters “mo” 217 in the related category of product name-class mountain and 0024, discloses that a related category can contain a single item that corresponds to any one item of information from a selected category)
Folting fails to teach determining that the displayed data array is sorted in a first order according to a second value type; sorting the plurality of row numbers in the index by a corresponding value of the first value type in the data array; searching the sorted index;
Travison teaches determining that the displayed data array is sorted in a first order according to a second value type;(0008, discloses a request to access a data element within an array is received wherein the array of data elements is sorted by indices and determining an index value for a data item) sorting the plurality of row numbers in the index by a corresponding value of the first value type in the data array; (0008, discloses sorting the list of data elements using indices in the data array) searching the sorted index; (0007, discloses determining an index value for a recorded data item using a secondary key)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Folting to incorporate the teachings of Travison.   Doing so would allow a fast search to be performed of the sorted index to determine a target value by performing a binary search in association with one or more lookup functions in a spreadsheet application which can return results more quickly conserving memory requirements.


Regarding claim 18, Folting teaches a computer-readable storage device comprising executable instructions that, when executed by one or more processors, assists with identifying requested information from data represented in a spreadsheet application, (Fig. 1A and 0008, discloses a dataset and Fig. 3 and 0027-0030, discloses filtering a summary table 150 (Fig. 1B) by using a related category which is contained in the dataset (Fig. 1A) but may or may not be in the summary table 150.  In the example given, a user specifies to filter the category product name 151 included in the summary table 150 based on the related category class 253 (Fig. 2B) The filter contains the target value “mo.” The target value identified is “mountain” from the dataset in fig. 1A) the computer-readable storage device including instructions executable by the one or more processors for: displaying a data array;( Fig. 1B and 0001, the examiner interprets the display in Fig. 1B as the example data array composed (summary table) from the dataset in Fig. 1A and 0004, discloses a displayed summary table) receiving a request for a first target value in the data array, (0004-0005, discloses a user selecting a category that a user desires to  the request including: a reference value with a first value type, (Fig. 2B, depict 251 the product name-class value type with a reference value “mo” and 0029, discloses searching the related category of class) and a range of cells; (0045-0046, discloses a user may additionally search by particular data range and discloses a filtering condition “is between” and a range of dates or times and a numeric value or range by using a query and 0046-0047, discloses selecting filtering parameters and upon identifying all the conditions and parameters of the filter the filter is performed.  The examiner interprets the request includes the range of cells as well as the reference value with a value type.) generating in memory, (0006, discloses included in the computer-executable medium is a category receipt and identification component configured to receive selections of categories and identify related categories contained in a dataset represented by the summary table and also includes a filtering component to control the structure and criteria upon which  while maintaining the displayed data array in the first order, (Fig. 1B and 0006, discloses receiving a selection of categories and identify related categories in memory and 0024, discloses the user may manually identify related categories or related categories maybe automatically determined and stored in the computer medium.  The examiner interprets the displayed data array order is maintained while generating an index in memory containing the range of cells in the request of the corresponding related category) an index comprising a plurality of row numbers from the data array corresponding to the range of cells included in the request, (0025, discloses the user may filter based on any category related to the selected category and 0026, discloses related categories maybe included in the summary table (row numbers from the data array) and 0006, discloses generating a filtering component in memory to control the structure and criteria upon which the selected category may be filtered. The examiner interprets as generating an index in memory containing the range of cells in the request of the corresponding related category) wherein the index has a same quantity of row numbers as a quantity corresponding to the range of cells included in the request; (0004, discloses specifying a related category to filter the selected category information contained in a summary table, the related information that may or may not be included in the summary table and 0044-0046, discloses specifying a related category and additionally filtering on a range or numeric value, particular data range, is between or equals, is between or does not equal. The examiner interprets a range maybe specified that identifies the range of cells of the related category to filter the and identifying, based at least in part on the search, the first target value. (0028, discloses displaying the filtered selected product name category by the related category product name-class that includes the characters “mo” and results in a summary table that displays information from the category product name 151 that includes the characters “mo” 217 in the related category of product name-class mountain and 0024, discloses that a related category can contain a single item that corresponds to any one item of information from a selected category))
Folting fails to teach determining that the displayed data array is sorted in a first order according to a second value type sorting the plurality of row numbers in the index by a corresponding value of the first value type in the data array; searching the sorted index
Travison teaches determining that the displayed data array is sorted in a first order according to a second value type (0008, discloses a request to access a data element within an array is received wherein the array of data elements is sorted by indices and determining an index value for a data item) sorting the plurality of row numbers in the index by a corresponding value of the first value type in the data array; (0008, discloses sorting the list of data elements using indices in the data array) searching the sorted index; (0005, discloses searching for an element within an array using a secondary key)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Folting to incorporate the teachings of Travison.   Doing so would allow a fast search to be performed of the sorted index to determine a target value by performing a binary search in association with one or more lookup functions in a spreadsheet application which can return results more quickly conserving memory requirements.

Regarding claim 21, Folting and Travison teaches the computer-readable storage device of claim 18. Folting teaches wherein the data array comprises a plurality of values and a plurality of value types included in one or more tables in the spreadsheet application. (Fig. 1B, depicts category types (product name and Model series) and multiple values)

Regarding claim 22, Folting and Travison teaches the computer-readable storage device of claim 18.  Folting teaches wherein the instructions are further executable by the one or more processors for: causing the identified first target value to be displayed in a cell of the spreadsheet application corresponding to the request. (Fig. 2B and 0028, discloses filtering for “contains mo” to display the value)






Claims 2 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over Folting (20070174245) in further view of Travison (20070112795) in further view of Latulipe (20130080298)


Regarding claim 2, Folting and Travison teaches the computer-implemented method of claim 1. 
Folting and Travison fails to teach wherein the data array comprises a plurality of values and a plurality of value types included in one or more tables in a spreadsheet application.
Latulipe teaches wherein the data array comprises a plurality of values and a plurality of value types included in one or more tables in a spreadsheet application. (Figure 12)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Folting and Travison to incorporate the teachings of Latulipe. Doing so would allow data to be presented in an organized fashion where a user could easily determine values for a category of data and easily lookup data values.


Regarding claim 3, Folting, Travison, and Latulipe teaches the computer-implemented method of claim 2. 
 Folting and Travison fail to teach further comprising causing the identified first target value to be displayed in a cell of the spreadsheet application corresponding to the request.
Latulipe teaches further comprising causing the identified first target value to be displayed in a cell of the spreadsheet application corresponding to the request. (0050, discloses searching for a value in a column of an array and return a value to another column)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Folting and Travison to incorporate the teachings of Latulipe. Doing so would allow values for cells in a data array to be easily be recalculated according to the formula if the data was updated and present the updated data to the user.


Claims 4 are rejected under 35 U.S.C. § 103 as being unpatentable over Folting (20070174245) in further view of Travison (20070112795)in further view of Latulipe (20130080298) in further view of Arazi (7917549)


Regarding claim 4, Folting, Travison, and Latulipe teaches the computer-implemented method of claim 2.
 Folting, Travison, and Latulipe fail to teach wherein the plurality of value types are selected from: an integer value type, a text value type, a currency value type, a real number value type, a date value type, a time value type, and a date and time value type.
Arazi teaches wherein the plurality of value types are selected from: an integer value type, (Column 3, 20-40, integer) a text value type, (Column 3, 20-40, text) a currency value type, (Column 3, 45-66, currency) a real number value type, (Column 3, 20-40, Real number) a date value type, (Column 3, 45-66, Date that ignores time) a time value type, (Column 3, 45-66, Time that ignores date) and a date and time value type. (Column 3, 20-40, DateTime field)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Folting, Travison, and Latulipe to incorporate the teachings of Arazi. Doing so would allow the fields to be sorted on according to a user preference in order to depict information that the user deems important.


Claims 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Folting (20070174245) in further view of Travison (20070112795)in further view of Koralski (20090313287)

Regarding claim 7, Folting and Travison teaches the computer-implemented method of claim 1.
 Folting and Travison fails to teach wherein searching the sorted index comprises performing a binary search of the index.
Koralski teaches wherein searching the sorted index comprises performing a binary search of the index. (0024, discloses performing a binary search on a subset of selected objects in indexed ranges sorted by row and column)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Folting and Travison to incorporate the teachings of Koralski. Doing so would allow multiple tables to be searched simultaneously for a value using a fast search method.


Claims 8 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Folting (20070174245) in further view of Travison (20070112795) in further view of Koralski (20090313287) in further view of Lawrence (20030158850)

Regarding claim 8, Folting, Travison, and Koralski teach computer-implemented the method of claim 7.
Folting, Travison, and Koralski fails to teach wherein performing the binary search of the index further comprises: identifying a plurality of values in the data array based on a corresponding reference number in the index; and comparing each of the identified values to the reference value.
Lawrence teaches wherein performing the binary search of the index further comprises: (0063, performing a binary search) identifying a plurality of values in the data array based on a corresponding reference number in the index; and comparing each of the identified values to the reference value. (0063, discloses an example of searching a token table and comparing a known token to determine a number)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Folting, Travison, and Koralski to incorporate the teachings of Lawrence. Doing so would allow identical index values to be identified, organized, and displayed to the user in an easily viewed fashion.

Regarding claim 9, Folting, Travison, and Koralski teach the computer-implemented method of claim 7.
Folting, Travison, and Koralski fail to teach wherein the index further comprises the plurality of values in the data array corresponding to each of the plurality of sorted reference numbers.
Lawrence teaches wherein the index further comprises the plurality of values in the data array corresponding to each of the plurality of sorted reference numbers. (Figure 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Folting, Travison, and Koralski to incorporate the teachings of Lawrence. Doing so would allow the sorted reference numbers and their associated data values to be displayed to a viewing user in an organized fashion.

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Folting (20070174245) in further view of Travison (20070112795) in further view of Koralski (20090313287) in further view of Lawrence (20030158850) in further view of Zoldi (20100228580)


Regarding claim 10, Folting, Travison, Koralski, and Lawrence teach the computer-implemented method of claim 9.
Folting, Travison, Koralski, and Lawrence fails to teach wherein performing the binary search of the index further comprises comparing at least one of the values in the index to the reference value based a rank of the at least one value in the index.
Zoldi teaches wherein performing the binary search of the index further comprises comparing at least one of the values in the index to the reference value based a rank of the at least one value in the index. (0033 Table 1 and 0036, discloses comparing a number based on a rank and 0047, discloses a binary search method)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Folting, Travison, Koralski, and Lawrence to incorporate the teachings of Zoldi. Doing so would allow more frequently searched reference values to be ranked and displayed in order based on most frequently searched numbers.


Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Folting (20070174245) in further view of Travison (20070112795) in further view of Lawrence (20030158850)


Regarding claim 11, Folting and Travison teaches the computer-implemented method of claim 1. 
Folting and Travison fail to teach further comprising: caching the index; the request for the second target value comprising a second reference value of the same value type as the first reference value and a range of cells in the data array to search for the second reference value; performing a binary search of the cached index for the second reference value; identifying the second reference value based on the binary search; and identifying, based on the identification of the second reference value, the second target value.
Lawrence teaches caching the index; (0049, discloses caching token table 140) the request for the second target value comprising a second reference value of the same value type as the first reference value and a range of cells in the data array to search for the second reference value; (Figure 3 and 0005, discloses searching a database record of tokens to determine any relationships (second target value)) performing a binary search of the cached index for the second reference value; (0063, discloses performing a binary search) identifying the second reference value based on the binary search; (0063, discloses identifying the token index based on the binary search) and identifying, based on the identification of the second reference value, the second target value. (0063, identifying the second target value by the index)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Folting and Travison to incorporate the teachings of Lawrence. Doing so would allow a quicker method of searching an index and identifying a target value to be obtained by the user.


Claims 12 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Folting (20070174245) in further view of Travison (20070112795) in further view of Lawrence (20030158850) in further view of Megiddo (20070061698)

Regarding claim 12, Folting, Travison, and Lawrence teach the computer-implemented method of claim 11. 
Folting, Travison, and Lawrence fail to teach wherein the request for the second target value is an automated request generated based on a table recalculation request from a spreadsheet application.
Megiddo teaches wherein the request for the second target value is an automated request generated based on a table recalculation request from the spreadsheet application. (0119, discloses automatically retrieving and setting parameters by the calculation engine)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Folting, Travison, and Lawrence to incorporate the teachings of Megiddo. Doing so would allow a value to be automatically retrieved using an automatic internal request from the spreadsheet calculation without manual intervention by the user to display result of calculations.

Regarding claim 13, Folting, Travison, Lawrence, and Megiddo teach the computer-implemented method of claim 12.
Folting, Travison, and Megiddo fail to teach wherein the binary search of the cached index is performed, based at least in part, on a first cell in the range of cells specified in the request for the second target value being the same as a first cell in the range of cells specified in the request for the first target value.
Lawrence teaches wherein the binary search of the cached index (0049, cached token table) is performed, (0063, discloses a binary search) based at least in part, on a first cell in the range of cells specified in the request for the second target value being the same as a first cell in the range of cells specified in the request for the first target value. (Figure 4 and 0063 depicts a count value of a first cell having 2 and index 10 containing a count value of 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Folting, Travison, and Megiddo to incorporate the teachings of Lawrence. Doing so would allow search on a range of cells to retrieve data in the cells of a user’s particular interest even if the two cells contained the same value.


Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Folting (20070174245) in further view of Travison (20070112795) in further view of Zoldi (20100228580)

Regarding claim 14, Folting and Travison teaches the computer-implemented method of claim 1.
Folting and Travison fails to teach wherein generating the index comprises: performing a binary search of the index when each of the plurality of row numbers is inserted into the index during its generation; and identifying, based on the binary search, a rank position in the index for each of the plurality of row numbers based on their corresponding values.
Zoldi teach wherein generating the index comprises: (Table 1) performing a binary search of the index when each of the plurality of row numbers is inserted into the index during its generation; (0047, discloses performing a binary search to update the table and 0035, discloses a ranking update to the table/adding a number by performing the binary search. The examiner interprets updating to include generating the index) and identifying, based on the binary search, a rank position in the index for each of the plurality of row numbers based on their corresponding values. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Folting and Travison to incorporate the teachings of Zoldi. Doing so would allow an index to be generated based on the appropriate rank to view highest ranked items in a table to be easily interpreted by a user.


Claims 16 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Folting (20070174245) in further view of Travison (20070112795) in further view of Latulipe (201300802987) in further view of Lawrence (20030158850) 


Regarding claim 16, Folting and Travison teaches the system of claim 15. 
Folting and Travison fails to teach wherein the one or more processors are further responsive to the computer-executable instructions contained in the program code and operative to: receive a request for a second target value, the request for the second target value comprising a second reference value of the same value type as the first reference value and a range of cells to search for the second reference value;
Latulipe teaches wherein the one or more processors are further responsive to the computer-executable instructions contained in the program code and operative to: (0023) receive a request for a second target value, (Figure 7 and 0049, discloses a loop that puts a vlookup formula into a column for each row within a macro) the request for the second target value comprising a second reference value of the same value type as the first reference value and a range of cells to search for the second reference value; (0049-0050, discloses looking in a column using vlookup which contains a reference number (lookup_value) to obtain a value) identify, based on the identification of the second reference value, the second target value; (0050, discloses returning the target value using vlookup) and cause the second target value to be displayed. (0050, pasting the obtained value into the cell which contains the vlookup function)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Folting and Travison d to incorporate the teachings of Latulipe. Doing so would allow the user to perform and request multiple target values using the same type of reference value.
Folting, Travison, and Latulipe fails to teach cache the index; perform a binary search of the cached index for the second reference value; identify the second reference value based on the binary search.
Lawrence teaches cache the index; (0049, discloses caching a token table and Figure 3) perform a binary search of the cached index for the second reference value; (0063, discloses performing a binary search) identify the second reference value based on the binary search. (Figure 3 and 0063, discloses identifying the token index 250 associated with a known token 248 by performing the binary search)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Folting, Travison, and Latulipe to incorporate the teachings of Lawrence. Doing so would allow a faster search method for obtaining a value from a list of data.

Regarding claim 17, Folting, Travison, Latulipe, and Lawrence teach the system of claim 16. 
Folting, Travison, and Lawrence fail to teach wherein the request for the second target value is automatically requested based on a function that applies the first target value in the function’s calculation.
Latulipe teaches wherein the request for the second target value is automatically requested based on a function that applies the first target value in the function’s calculation. (0049-0050, discloses a macro with a loop for (vlookup) that puts value into each row)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Folting, Travison, and Lawrence to incorporate the teachings of Latulipe. Doing so would allow the user to retrieve values from a spreadsheet to be used in a requested function to calculate values using the retrieved value and have a result displayed to the user.



s 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Folting (20070174245) in further view of Travison (20070112795) in further view of Latulipe (20130080298) in further view of Lawrence (20030158850)

Regarding claim 19, Folting and Travison teaches the computer-readable storage device of claim 18. 
Folting and Travison fails to teach wherein the instructions are further executable by the one or more processors for: the request for the second target value comprising a second reference value of the same value type as the first reference value and a range of cells in the spreadsheet application to search for the second reference value; and identifying, based on the identification of the second reference value, the second target value.
Latulipe teaches wherein the instructions are further executable by the one or more processors for: (0042) receiving a request for a second target value, (0049-0050, discloses macro with a loop to retrieve a vlookup value) the request for the second target value comprising a second reference value of the same value type as the first reference value and a range of cells in the spreadsheet application to search for the second reference value; (0049-0050, discloses vlookup in each row with lookup_value for the reference value and table_array which specifies a range of cells) and identifying, based on the identification of the second reference value, the second target value. (0049-0050, discloses a macro with a loop for (vlookup) that puts value into each row)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Folting and Travison to incorporate the teachings of Latulipe. Doing so would allow the user to identify a multiple values in a spreadsheet application using a reference value within the range of cells specified by a user to obtain the value the user had specified in the search
Folting, Travison, and Latulipe fails to teach caching the index; performing a binary search of the cached index for the second reference value; identifying the second reference value based on the binary search;
Lawrence teaches caching the index; (0049, discloses caching a token table) performing a binary search of the cached index for the second reference value; (0063, discloses performing a binary search of an index to obtain a value) identifying the second reference value based on the binary search; (0063, discloses retrieving the token index)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Folting, Travison, and Latulipe to incorporate the teachings of Lawrence. Doing so would allow a faster search method for obtaining a value from a list of data.


Regarding claim 20, Folting, Travison, Latulipe, and Lawrence teaches the computer-readable storage device of claim 19. 
Folting, Travison, and Lawrence fail to teach wherein the request for the second target value is automatically requested based on a lookup function in the spreadsheet application.
Latulipe teaches wherein the request for the second target value is automatically requested based on a lookup function in the spreadsheet application. (0049-0050, discloses a loop in a macro that uses the Vlookup function to return values into a cell into a spreadsheet)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Folting, Travison, and Lawrence to incorporate the teachings of Latulipe. Doing so would allow a faster search method for obtaining a value from a list of data automatically without the user needing to specify subsequent values.




Response to Arguments

Applicant’s arguments, see Remarks, filed 1/8/2021, with respect to the rejection(s) of independent claim(s) under Folting and Hua regarding independent claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Folting in further view of Travison regarding independent claims.




The applicant’s second argument regarding the prior art Folting (page 8) is “Folting describes mechanisms for sorting and filtering information contained in a summary table based on related information (e.g., underlying data for the summary table) that may not be included in the summary table. Folting at paras. [0004], [0020]. As for “determining that the displayed data array is sorted in a first order according to a second value type” the Office Action cites Folting FIG. 5 and paragraphs [0020] and [0051]. These sections simply describe that a data array can be sorted by various value types. They do not describe determining that a data array is sorted in an order according to a value type that is not the value type of a request/query (i.e., the second value type).”  See detailed rejection above regarding new prior art reference (cited in IDS) Travison.

The applicant’s third argument regarding the prior art Folting (page 8-9) is “As for “wherein the index has a same quantity of row numbers as a quantity corresponding to the range of cells” the Office Action cites Folting paragraph [0001], stating “discloses filtering data by row, column or data regions. The examiner interprets generating an index is created by filtering the spreadsheet by a range of cells.” However, filtering an index cannot reasonably be construed as being the same or rendering obvious “generating ... an index [with a] same quantity of row numbers as a quantity corresponding to the range of cells”, as is required by claim 1. Rather, filtering an index simply re-arranges an original index.” The examiner respectfully disagrees.  Folting describes filtering a selected column (category) within a data array by receiving a selection of related categories that may be manually specified or automatically determined to filter a selected category within a summary table.  The related categories can be within the displayed summary table or may relate to the non-displayed data set in Fig. 1A.  Further Folting describes a computer readable medium that receives selected categories that are to be filtered and identify related categories that the selected category is based on (index). The computer readable medium discloses that a filtering component configured to control the structure and criteria upon which information contained in a category displayed in the data summary table is to be filtered based on information included in an identified related category.  0024, discloses related categories can be automatically or manually identified by the user and any type or form of information may be identified as a related category.  The examiner interprets by specifying a range and identifying a related category with the request for the target value manually identifies an index (related category) stored in memory for which to filter the selected category.  The applicant argues the following limitations are not taught by Folting:  “receiving a request for a first target value in the data array, the request including: a reference value with a first value type, and a range of cells; determining that the displayed data array is sorted in a first order according to a second value type; [and/or] generating in memory, while maintaining the displayed data array in the first order, an index comprising a plurality of row numbers from the data array corresponding to the range of cells included in the request, wherein the index has a same quantity of row numbers as a quantity corresponding to the range of cells included in the request,” as is required by claim 1.  Folting discloses “receiving a request for a first target value in the data array, (0004-0005, discloses a user selecting a category that a user desires to have filtered, after selecting the displayed category of information that a user desires to have filtered, related categories are automatically provided for the user to select and 0026, states the related category maybe included in the summary table or not included in the summary table and (Fig. 2B) and 0026-0028, a user may select a related category 253 (class) to filter the selected category product name included in the summary table 150 (data array) using the related category product name-class that contains the letters “mo”) and in this case class “mountain” from a related category of the dataset of fig. 1A.  The examiner notes the related category to filter on can also be included in the data summary table and 0024, further states a related category can contain a single item that corresponds to any one item of information from the selected category (first target value), this case product names) the request including: a reference value with a first value type, (Fig. 2B, depict 251 the product name-class value type with a reference value “mo” and 0029, discloses searching the related category of class) and a range of cells; (0045-0046, discloses a user may additionally search by particular data range and discloses a filtering condition “is between” and a range of dates or times and a numeric value or range by using a query and 0046-0047, discloses selecting filtering parameters and upon identifying all the conditions and  generating in memory, (0006, discloses included in the computer-executable medium is a category receipt and identification component configured to receive selections of categories and identify related categories contained in a dataset represented by the summary table and also includes a filtering component to control the structure and criteria upon which information contained in the a category in the displayed data summary table may be filtered based upon information contained in a related category) while maintaining the displayed data array in the first order, (Fig. 1B and 0006, discloses receiving a selection of categories and identify related categories in memory and 0024, discloses the user may manually identify related categories or related categories maybe automatically determined and stored in the computer medium.  The examiner interprets the displayed data array order is maintained while generating an index in memory containing the range of cells in the request of the corresponding related category) an index comprising a plurality of row numbers from the data array corresponding to the range of cells included in the request, (0025, discloses the user may filter based on any category related to the selected category and 0026, discloses related categories maybe included in the summary table (row numbers from the data array) and 0006, discloses generating a filtering component in memory to control the structure and criteria upon which the selected category may be filtered. The examiner interprets as generating an index in memory containing the range of cells in the request of the corresponding related category) wherein the index has a same quantity of row numbers as a quantity corresponding to the range of cells included in the request; (0004, discloses specifying a related category to filter the selected category information contained in a summary table, the related information that may or may not be included in the summary table and 0044-0046, discloses specifying a related category and additionally filtering on a range or numeric value, particular data range, is between or equals, is between or does not equal. The examiner interprets a range maybe specified that identifies the range of cells of the related category to filter the selected category in the summary table. (index is created in memory) and 0006, discloses generating a filtering component in memory to control the structure and criteria upon which the selected category may be filtered.). For this reason this argument is not persuasive.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday 9-5 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached at 571 272 3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STEVEN GOLDEN/
Examiner, Art Unit 2144

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144